Title: James Madison to Thompson & Homans, [10] April 1833
From: Madison, James
To: Homans, Isaac Smith,Thompson, Pishey


                        
                            
                                
                            
                            
                                
                                    
                                
                                Apl. 16. 33
                            
                        
                        I have duly recd. the 3 last Vols: of the Encyclopaedia Americana transmitted by you, and inclose a Check in
                            payment for them.
                        The 2d. Vol. which I take for granted was red. has strangely disappeared from my Library, and I am of course
                            anxious to replace it. You will oblige me much by enabling me to do so. I understand that this may be done, if an early
                            application be made. The cost will be immediately attended on learning that you have been successful 
                        
                            
                                J. M
                            
                        
                    